Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 11-18 in the reply filed on 11/16/2020 is acknowledged. Claims 1-10, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is not clear if adjustments required each time as in step “e)” or only if when the detected and measured parameter value don’t match. It is understood that when the vibrations are applied to patient’s teeth, the device would apply predetermined parameter value as in step “b).”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 13, 14, 15, 16, 17, 18   is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubin et al. (2011/0136070) in view of Dykes et al. (20120295216).
Rubin discloses a method of maintaining orthodontic tooth movement (title), the method comprising: a) placing a dental device in contact with a patient's teeth (fig. 1) , b) applying to a patient's teeth with the dental device a vibration waveform (0.1-1200 hz) having a predetermined parameter value ([0017]); and f) tightening one or more periodontal ligaments around the patient's teeth for orthodontic retention by repeating steps mentioned above for less than about 5 minutes or less per day for a period of time ([0017]); wherein the predetermined parameter value is at least one of frequency and acceleration (see Hz in [0017]) and the device is used in combination with other devices such as aligners ([0020]).
Rubin fail to teach c) detecting and measuring a parameter value of the vibration waveform at or near the patient's teeth; d) comparing the detected and measured parameter value to the predetermined parameter value; and e) adjusting the vibration waveform applied to the patient's teeth by the dental device to match the detected and measured parameter value to the predetermined parameter value; however, 
Dykes teaches a dental care device including a proximity sensor 90 that detects vibrations which are compared to a reference (e.g. predetermined value) to detect the device in the proximity of the oral cavity (e.g. adjusting the device to match the reference value) ([0102]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Rubin by providing a vibration sensor as taught by Dykes in order to ensure the device is in patient’s mouth and to ensure predetermined vibrations are being applied for the dental treatment. Regarding the period of time being less than 180 days, it is noted the typical orthodontic treatment requires less than 6 months, thus it would be obvious to one of ordinary skill in the art at the time of the invention was made to stop the treatment upon the treatment goal is achieved. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772